DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-5, 7-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 7, 9, 11-15 of U.S. Patent No. 10,719,283. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following analysis:
16/933,110
US 10,719,283
1. A non-transitory computer readable storage medium storing computer readable instructions that are executable by a computer in an information processing apparatus, the information is communicable with a printer, the information processing apparatus comprising a first channel and a second channel each configured to cause the printer to print an image through the communication interface based on image data, the computer readable instructions, when executed by the computer, causing the information processing apparatus to:
is connected with a printer, the information processing apparatus comprising a first channel and a second channel each configured to cause the printer to print an image through the communication interface based on image data, the computer readable instructions, when executed by the computer, causing the information processing apparatus to:
the second setting being feasible to the first channel and the second channel; and
control the display interface to display a setting screen, the setting screen being configured to accept entry of print settings applicable to the printer, the print settings including a first setting and a second setting, the first setting being feasible to the first channel but infeasible to the second channel, the second setting being feasible at least to the second channel, [[the setting screen displaying the first 
enter at least the first setting between the first setting and the second setting through the operation interface.
accept an operation to the setting screen to enter one of the first setting and the second setting through the operation interface.


As can be seen by the table representation, the claims are obvious variants of each other, with most underlined terms being used in the current application being synonyms or similar expressions of the underlined terms of US 10,719,283. Also US 10,719,283 contains a few extra details in some limitations that are not present in the current application, but that are not of a significance meaning to render both applications different from each other.
Claims 3-5, 7-11 of the current application correspond similarly to claims 4, 7, 9, 11-15 of US 10,719,283. A similar analysis applies when looking at the claims, due to the fact that they are obvious variants of the same subject matter being claimed, therefore not being patentably distinct from one another.

Allowable Subject Matter
Claims 2 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Furthermore if the Double Patenting issues of the base claim and intervening claims are fixed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENNIN R RODRIGUEZGONZALEZ/Primary Examiner, Art Unit 2675